Judgment, Supreme Court, New York County (Laura Visitacion-Lewis, J.), entered November 3, 2011, denying the petition seeking, inter alia, to direct respondent Adult Protective Services (APS) to cease providing petitioner with voluntary protective services, and to direct respondent Commissioner of Social Services of the City of New York to withdraw and discontinue a related involuntary guardianship proceeding it commenced pursuant to CPLR article 81, and granting respondents’ cross motions to dismiss the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
To the extent that petitioner challenges respondent Office of Temporary and Disability Assistance’s (OTDA) determination directing APS to discontinue voluntary protective services, she is not aggrieved, since she was accorded the full relief that she requested (see CPLR 5511; Parochial Bus Sys. v Board of Educ. *536of City of N.Y., 60 NY2d 539, 544-545 [1983]). Nor was petitioner aggrieved by OTDA’s failure to direct the discontinuance of involuntary guardianship proceedings, since, at that time, the article 81 involuntary guardianship proceedings had not yet been commenced.
To the extent that she seeks to challenge the order for involuntary guardianship entered in a separate article 81 proceeding, under a separate index number, petitioner may not use this article 78 proceeding as a vehicle for such review. Petitioner was free to raise any objections to orders entered in the article 81 proceeding in that proceeding itself.
We have considered petitioner’s remaining contentions and find them unavailing. Concur — Andrias, J.P., Friedman, Moskowitz, DeGrasse and Feinman, JJ.